Citation Nr: 0523638	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-11 502	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

3.  Entitlement to a compensable evaluation for service-
connected left ankle disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1985 
to January 1993.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO). 


FINDINGS OF FACT

1.  The medical evidence of record does not show bilateral 
hearing loss until a number of years after service discharge; 
and the preponderance of the evidence does not show that 
hearing loss is causally linked to service.

2.  Service connection for low back disability was denied by 
the Board in February 2004.

3.  Evidence received subsequent to the February 2004 Board 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claim.

4.  The veteran failed, without good cause, to appear for 
multiple scheduled VA examinations, including in March 2003 
and June 2004.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for low back disability is not new and 
material; and, therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2004).


3.  A compensable evaluation for service-connected left ankle 
disability is denied.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
sent letters to the veteran in May 2003 and May 2005 in which 
she was informed of the requirements needed to establish 
entitlement to service connection; she was sent a letter in 
March 2004 in which she was informed of the requirements 
needed to reopen a final VA decision; and she was sent a 
letter in September 2004 in which she was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information she was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help her get evidence 
such as medical records if she provided relevant information 
about the records.  Additional private evidence was added to 
the claims files.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims files.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of her claims.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of her claim 
is not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.  With respect to examinations 
relevant to the other issues on appeal, a VA audiological 
examination was conducted in June 2003.  The veteran 
failed to appear for VA orthopedic examinations scheduled 
in March 2003 and June 2004.  Additionally, according to a 
January 2005 response to a VA request for Army Reserve 
medical records during the period from January 1993 to 
March 1996, there were no records under the veteran's 
name.  A January 2005 Formal Finding of Unavailability of 
Service Records is also on file.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service Connection Claim 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hearing acuity is not considered a disability for purposes of 
an award of service connection unless audiometric test 
results, including speech recognition scores, have reached a 
certain level.  Under the provisions of 38 C.F.R. § 3.385, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background

The veteran's service medical records do not reveal any 
complaints or finds of hearing loss, including on discharge 
audiological evaluation in January 1993.  Decibel thresholds 
from 500 to 4000 hertz on audiological evaluations in March 
1985, February 1990, March 1991, and January 1993 were all 25 
decibels or lower.  

It was noted on VA audiological evaluation in June 2003 that 
the veteran's claims files had been reviewed.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
45
LEFT
15
20
25
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 94 percent in the left ear.  
Applying the provisions of 38 C.F.R. § 3.385, the veteran 
currently has a hearing loss disability in both ears for VA 
purposes.  The examiner reported that the audiological 
examination showed mild to moderately severe sensorineural 
hearing loss, bilaterally, beginning at 3000 hertz.  It was 
the examiner's opinion that, given the normal discharge 
hearing test in January 1993, it was "unlikely" that the 
veteran's hearing loss was due to service.

A private audiological evaluation was conducted in August 
2003 by C.A. Foss, M.C.D.  The veteran reported that she was 
exposed in service to acoustic trauma from generators, air-
conditioners, mainframe computers, and printers.  The 
diagnosis was of a bilateral mild to moderate high frequency 
sensorineural hearing loss.  It was the examiner's opinion, 
based on the veteran's history of exposure to noise in 
service, that it was "quite likely" that hearing loss began 
in service.  


Analysis

The veteran's service medical records do not show any 
complaints or findings indicative of hearing loss, as defined 
by VA, including on separation audiological evaluation in 
January 1993.  In fact, the initial evidence of hearing loss 
was not until VA examination in June 2003, which is over ten 
years after service discharge.  Consequently, Hickson element 
(2), in service incurrence, is not shown; and the claim could 
be denied on that basis alone.  Additionally, the ten-year 
period without diagnosis or treatment after service is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Although there is an opinion both for and against the 
veteran's claim, the Board finds the VA opinion against the 
claim to be more persuasive because the examiner had reviewed 
the veteran's service medical records prior to the 
examination and found no evidence of hearing loss until 
recently.  In contrast, the private audiologist based his 
opinion on the veteran's subjective history.  

With respect to the veteran's statements in support of her 
claim, such statements are not competent evidence to 
establish the etiology of her bilateral hearing loss.  A 
layperson is not competent to make a determination that a 
current hearing loss is the result of acoustic trauma in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, because there is no medical evidence of hearing 
loss in service, and because the medical nexus opinion 
against the claim is more credible than the opinion in favor 
of the claim, the preponderance of the evidence is against 
the veteran's claim.  Consequently, the doctrine of 
reasonable doubt is not for application, and service 
connection for bilateral hearing loss is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

New and Material Evidence Claim

Law And Regulations

In general, Board decisions are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. 
§ 20.1103.  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  "If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, [VA] shall reopen the claim and 
review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994). 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed her request to 
reopen her claim after August 2001, the current version of 
the law is applicable in this case.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

Factual background

Evidence on file at the time of the February 2004 Board 
decision consisted of the veteran's service medical 
records, private treatment records dated from August 1994 
to March 1995, a December 2002 medical report from M.E. 
Shirley, D.O., and statements from and on behalf of the 
veteran.  

The veteran's service medical records do not contain any 
complaints or findings of low back disability, including 
on separation examination in January 1993.  

Private treatment records from August 1994 to March 1995 
reveal that the veteran incurred an on-the-job back injury in 
June 1994.  According to a February 1995 report from a 
private chiropractor, the veteran's medical history showed 
that she had a "blown disc" in 1992.  

A December 2002 private medical report from a private 
osteopath, who had treated the veteran since 1998, reveals 
that the veteran stated that she had sustained a back injury 
in service in 1993, which was shown by a 1993 magnetic 
resonance imaging scan to involve L3 and L5 bulging discs.  
The examiner concluded that it was "at least as likely as 
not that [the veteran's] current back condition may be the 
result of her initial injury in 1993 sustained while on 
active duty. . . ."

Pertinent evidence received since February 2004 consists 
of March 2004 lay affidavits, a January 2005 VA report 
that there are no medical records related to Reserve 
service for the veteran, and statements by and on behalf 
of the veteran.  

According to March 2004 affidavits from T.B. and M.P., 
they recall that the veteran called them after an injury 
to her back while she was in the Army Reserves and told 
them that she was under doctor's care and was unable to 
return to her job.


Analysis 

The issue of entitlement to service connection for low back 
disability was denied by the Board February 2004 because 
there was no evidence of low back disability in service and 
because the medical nexus evidence in favor of the claim was 
based on the veteran's subjective history and not on a review 
and discussion of relevant medical evidence.  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, there 
must be new and material evidence that relates to a 
previously unsubstantiated fact necessary to substantiate the 
claim in order to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

The pertinent medical evidence received by VA since February 
2004 consists primarily of lay affidavits apparently from 
friends of the veteran that she called them and told them 
that she had injured her back while she was in the Reserves.  
Nevertheless, this evidence is not from a health care 
provider nor are these affidavits are not from people who saw 
the veteran incur a back injury.  Rather, they are from two 
people who were told by the veteran that she injured her back 
while in the Reserves.  Consequently, these affidavits are 
essentially cumulative of previous contentions made by the 
veteran and considered by the Board in February 2004.  

Because competent medical evidence that shows the veteran's 
low back disability is causally related to service has not 
been received, her claim may not be reopened.  As the 
evidence submitted since February 2004 is not new and 
material, the claim of service connection for low back 
disability is not reopened and the benefit sought on appeal 
remains denied.

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for low back disability.  

Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Nevertheless, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation 
with respect to the veteran's cervical spine disability, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Analysis

The veteran was scheduled for a VA examination of her 
service-connected left ankle disability in March 2003 and 
failed to report without any explanation.  This issue was 
then remanded by the Board in February 2004 for another 
attempt to examine the veteran's service-connected left ankle 
disability.  The remand included a specific notation that it 
was her responsibility to report for the examination and to 
cooperate in the development of the claim and that failure to 
report for a VA examination without good cause might result 
in denial of the claim.  Although an additional orthopedic 
examination was scheduled in June 2004, the veteran failed to 
report for this examination without adequate explanation.  

Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159.  Individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  See 38 C.F.R. 
§ 3.655.

In this case, there was ample reason for VA to schedule the 
veteran for an examination of her service-connected left 
ankle disability because of questions concerning the current 
level of severity of the disability.  There is no VA 
examination report for rating purposes, or private 
examination report, on file specifically on the left ankle.  
Private treatment records for March and April 2004 refer to 
the veteran's feet but do not discuss her left ankle.  Those 
private records are primarily for treatment purposes; the 
treatment records are not part of a comprehensive examination 
for evaluation purposes and are not sufficient for rating 
purposes.  It is therefore clear that an additional 
examination was required and was properly scheduled.  Cf. 
Floyd v. Brown, 9 Vet. App. 88 (1996) (VA's statutory duty to 
assist requires a thorough and contemporaneous medical 
examination that is sufficient to ascertain the current level 
of disability).  

The evidence on file indicates that notices of VA 
examinations were timely sent to the veteran's address of 
record.  There is no evidence on file which indicates that 
the veteran did not receive timely notice to report for the 
examinations.  In the absence of evidence to the contrary, it 
cannot be presumed that the veteran did not receive notice of 
the scheduled examinations.  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In fact, 
there is written acknowledgement in May 2005 from the 
veteran's attorney that she was informed of the scheduled 
examinations, but it was argued on her behalf that she did 
not need to report for VA examination because the veteran had 
submitted medical evidence sufficient for rating purposes.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" or "good cause" for failing to report for 
the scheduled examinations.  See 38 C.F.R. §§ 3.158(b), 3.655 
(2004).  In this case, there is no evidence on file 
demonstrating that the veteran had any "adequate reason" or 
"good cause" for failing to report to be examined when VA so 
requested.  As noted above, it was argued on her behalf that 
she did not need to report for VA examination because she had 
submitted medical evidence sufficient for rating purposes.  
Nevertheless, the February 2004 Board remand specifically 
advised the veteran that failure to report for VA 
examinations scheduled in order to determine the current 
severity of her service-connected left ankle disability might 
result in the rating claim being denied.  

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for the scheduled VA examinations in 
March 2003 and June 2004, which were necessary in order for 
the RO to properly evaluate her increased rating claim.  No 
adequate explanation has been offered for her failure to 
report.  On the contrary, there is every indication that the 
veteran has deliberately made the decision to refuse to 
cooperate with VA, as indicated by her attorney's statement 
in May 2005 that the evidence on file was adequate for rating 
purposes.  There is no evidence of record demonstrating that 
the veteran had good cause for failing to report for 
examinations of his service-connected disability when VA 
requested.  She has not explained why she failed to appear 
for the examinations and she has not submitted recent medical 
evidence concerning her service-connected left ankle 
disability that would enable the RO to evaluate the 
disability in an informed manner.  See 38 C.F.R. § 3.326 
(2004).

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
veteran's representative argues that the private medical 
evidence of record is adequate.  However, although the 
veteran's representative finds the private medical evidence 
adequate to rate the veteran, the laws and regulations 
pertinent to this issue state that it is VA, not the veteran 
or the veteran's representative, that determines if a VA 
examination is necessary to properly ensure that a disability 
is accurately rated and when VA makes this determination, the 
veteran is required to report for the examination.  38 C.F.R. 
§§ 3.326, 3.327 (2004).  By failing to report for scheduled 
examinations, not only are the veteran and her representative 
thwarting VA's attempt to assist the veteran by obtaining the 
necessary medical evidence to rate the service-connected left 
ankle disorder, they are in fact wasting VA resources which 
could be used to serve other veterans in need.

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the 
Board has no alternative but to deny the veteran's increased 
rating claim as provided under the regulatory provisions of 
38 C.F.R. § 3.655.  Accordingly, the appropriate disposition 
of the veteran's claim of entitlement to a compensable 
evaluation for left ankle disability is denial of the claim 
because of her failure to report for scheduled VA 
examinations without evidence of good cause.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for low back disability not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.  

Entitlement to a compensable evaluation for service-connected 
left ankle disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


